

	

		II

		109th CONGRESS

		1st Session

		S. 385

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Grassley (for

			 himself, Mr. Dorgan,

			 Mr. Hagel, and Mr. Johnson) introduced the following bill; which

			 was read twice and referred to the Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Food Security Act of 1985 to restore

		  integrity to and strengthen payment limitation rules for commodity payments and

		  benefits.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Rural America Preservation

			 Act.

		2.Payment

			 limitationsSection 1001 of

			 the Food Security of 1985 (7 U.S.C. 1308) is amended—

			(1)in subsection

			 (b)(1), by striking $40,000 and inserting

			 $20,000;

			(2)in subsection

			 (c)(1), by striking $65,000 and inserting

			 $30,000;

			(3)in subsection

			 (d), by striking (d) and all that follows through the end of

			 paragraph (1) and inserting the following:

				

					(d)Limitations on

				marketing loan gains, loan deficiency payments, and commodity certificate

				transactions

						(1)Loan

				commoditiesThe total amount of the following gains and payments

				that a person may receive during any crop year may not exceed $75,000:

							(A)(i)Any gain realized by a

				producer from repaying a marketing assistance loan for 1 or more loan

				commodities under subtitle B of title I of the Farm Security and Rural

				Investment Act of 2002 (7 U.S.C. 7931 et seq.) at a lower level than the

				original loan rate established for the loan commodity under that

				subtitle.

								(ii)In the case of settlement of a

				marketing assistance loan for 1 or more loan commodities under that subtitle by

				forfeiture, the amount by which the loan amount exceeds the repayment amount

				for the loan if the loan had been settled by repayment instead of

				forfeiture.

								(B)Any loan

				deficiency payments received for 1 or more loan commodities under that

				subtitle.

							(C)Any gain realized

				from the use of a commodity certificate issued by the Commodity Credit

				Corporation for 1 or more loan commodities, as determined by the Secretary,

				including the use of a certificate for the settlement of a marketing assistance

				loan made under that subtitle, with the gain reported annually to the Internal

				Revenue Service and to the taxpayer in the same manner as gains under

				subparagraphs (A) and (B).

							;

			(4)by adding at the

			 end the following:

				

					(h)Single farming

				operation

						(1)In

				generalNotwithstanding subsections (b) through (d), subject to

				paragraph (2), if a person participates only in a single farming operation and

				receives, directly or indirectly, any payment or gain covered by this section

				through the farming operation, the total amount of payments or gains (as

				applicable) covered by this section that the person may receive during any crop

				year may be up to but not exceed twice the applicable dollar amounts specified

				in subsections (b), (c), and (d).

						(2)IndividualsThe

				total amount of payments or gains (as applicable) covered by this section that

				an individual person may receive during any crop year may not exceed

				$250,000.

						(i)Spouse

				equityNotwithstanding subsections (b) through (d), except as

				provided in subsection (e)(2)(C)(i), if an individual and spouse are covered by

				subsection (e)(2)(C) and receive, directly or indirectly, any payment or gain

				covered by this section, the total amount of payments or gains (as applicable)

				covered by this section that the individual and spouse may jointly receive

				during any crop year may not exceed twice the applicable dollar amounts

				specified in subsections (b), (c), and (d).

					(j)Regulations

						(1)In

				generalNot later than 270 days after the date of enactment of

				this subsection, the Secretary shall promulgate regulations—

							(A)to ensure that

				total payments and gains described in this section made to or through joint

				operations or multiple entities under the primary control of a person, in

				combination with the payments and gains received directly by the person, shall

				not exceed twice the applicable dollar amounts specified in subsections (b),

				(c), and (d);

							(B)in the case of a

				person that in the aggregate owns, conducts farming operations, or provides

				custom farming services on land with respect to which the aggregate payments

				exceed the applicable dollar amounts specified in subsections (b), (c), and

				(d), to attribute all payments and gains made on crops produced on the land

				to—

								(i)a

				person that rents land as lessee or lessor through a crop share lease and

				receives a share of the payments that is less than the usual and customary

				share of the crop received by the lessee or lessor, as determined by the

				Secretary;

								(ii)a person that

				provides custom farming services through arrangements under which—

									(I)all or part of

				the compensation for the services is at risk;

									(II)farm management

				services are provided by—

										(aa)the same

				person;

										(bb)an

				immediate family member; or

										(cc)an

				entity or individual that has a business relationship that is not an arm’s

				length relationship, as determined by the Secretary; or

										(III)more than

				2/3 of the farming operations are conducted as custom

				farming services provided by—

										(aa)the same

				person;

										(bb)an

				immediate family member; or

										(cc)an

				entity or individual that has a business relationship that is not an arm’s

				length relationship, as determined by the Secretary; or

										(iii)a person under

				such other arrangements as the Secretary determines are established to transfer

				payments from persons that would otherwise exceed the applicable dollar amounts

				specified in subsections (b), (c), and (d); and

								(C)to ensure that

				payments attributed under this section to a person other than the direct

				recipient shall also count toward the limit of the direct recipient.

							(2)Primary

				controlThe regulations under paragraph (1) shall define

				primary control to include a joint operation or multiple entity in

				which a person owns an interest that is equal to or greater than the interest

				of any other 1 or more persons that materially participate on a regular,

				substantial, and continuous basis in the management of the operation or

				entity.

						.

			3.Schemes or

			 devices

			Section 1001B

			 of the Food Security Act of 1985 (7 U.S.C. 1308–2) is amended—

				(1)by inserting

			 (a) In

			 general.— before If; and

				(2)by adding at the

			 end the following:

					

						(b)FraudIf

				fraud is committed by a person in connection with a scheme or device to evade,

				or that has the purpose of evading, section 1001, 1001A, or 1001C, the person

				shall be ineligible to receive farm program payments (as described in

				subsections (b), (c), and (d) of section 1001 as being subject to limitation)

				applicable to the crop year for which the scheme or device is adopted and the

				succeeding 5 crop years.

						.

				4.Regulations

			(a)In

			 generalThe Secretary of Agriculture may promulgate such

			 regulations as are necessary to implement this Act and the amendments made by

			 this Act.

			(b)ProcedureThe

			 promulgation of the regulations and administration of this Act and the

			 amendments made by this Act shall be made without regard to—

				(1)the notice and

			 comment provisions of section 553 of title 5, United States Code;

				(2)the Statement of

			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.

			 13804), relating to notices of proposed rulemaking and public participation in

			 rulemaking; and

				(3)chapter 35 of

			 title 44, United States Code (commonly known as the Paperwork Reduction

			 Act).

				(c)Congressional

			 review of agency rulemakingIn carrying out this section, the

			 Secretary shall use the authority provided under section 808 of title 5, United

			 States Code.

			

